On being asked what he had to say, etc., he prayed the benefit of clergy — which being granted,
The Court gave judgment that he be burnt on the brawn of his left thumb, and discharged:
But on cause shown, the Court, ASHE, J., and SPENCER, J., suspended the execution of this sentence until next term.
He was bailed and entered into recognizance, himself in the sum of £ 3,000, and his two securities in that of £ 1,000 each.
At May Term last, the Court (SPENCER, J., alone) met; but the smallpox raging then in New Bern, no business was done, and the Court was adjourned to the first day of the Court in course.
And at this term he was brought to the bar, and pleaded a pardon from the Governor, which being read and inspected by the Court, ASHE, J., and SPENCER, J., was allowed, and the prisoner discharged.
* * * The same indulgence has since been shown to the defendants, at Wilmington, in the case of The State v. Snead, and at New Bern, in that ofThe State v. Hyson.
NOTE. — See State v. Ward, 9 N.C. 443.
(2)